  Case 8:20-cv-02073-JLS-DFM Document 14 Filed 12/23/20 Page 1 of 1 Page ID #:43

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA                              JS-6
                                  CIVIL MINUTES – GENERAL

 Case No.       SACV 20-02073-JLS (DFMx)                          Date      December 23, 2020
 Title          Suzanne Na Pier v. Boulevard Burgers et al



PRESENT:

          HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                           Not Reported
         Deputy Clerk                                            Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                   ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                            None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
                       PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
                       ORDER


      This action was filed on October 28, 2020. On December 18, 2020, the Court issued a
minute order which ordered Plaintiff to show cause in writing on or before December 22, 2020
why this action should not be dismissed for lack of prosecution [13]. Plaintiff has failed to
respond to the Court's Order. Therefore, the Court ORDERS that this action is dismissed
without prejudice for lack of prosecution and for failure to comply with the Orders of the Court.

         The Court’s Order to Show Cause is hereby DISCHARGED.




                                                                                  -    :        -
                                                 Initials of Deputy Clerk   mku




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                             Page 1 of 1
